COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00037-CR


DANNY CHARLES MORAN                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1369231D

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      After review of the reporter’s record of the trial court’s June 15, 2015

abatement hearing and pursuant to Appellant’s statement on record that he no

longer wishes to continue this appeal, this court, on its own initiative, suspends

the requirements of rule 42.2(a) of the rules of appellate procedure, and we

dismiss the appeal. See Tex. R. App. P. 2, 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: GABRIEL, J; LIVINGSTON, C.J.; and SUDDERTH, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 30, 2015




                                 2